Citation Nr: 1330971	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  10-13 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric condition other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1994 to September 1995.  He also had subsequent reserve duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Review of the claims file shows that the Veteran has been diagnosed with other current psychiatric disorders, including obsessive compulsive disorder and possible anxiety and depressive disorders.  The Board has recharacterized the issue of entitlement to service connection for PTSD to include entitlement to service connection for an acquired psychiatric disorder other than PTSD, as is reflected on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that the Veteran's service representative filed a brief in support of the Veteran's appeal (an informal hearing presentation or IHP).  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

A review of the record reveals that further development is necessary.  Specifically, the duty to assist has not been satisfied.  The Veteran's medical records indicate that he has applied for Social Security Administration (SSA) disability benefits.  VA's duty to assist extends to obtaining records from the SSA.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(c)(2).  

Further, the evidence of record shows that the Veteran has been diagnosed with additional psychiatric disorders, to include obsessive compulsive disorder and possible anxiety and depressive disorders.  These additional disorders have not been addressed and are remanded for development.  If the Veteran does not wish to pursue a claim for service connection for psychiatric disorders other than PTSD, he may elect to withdraw his appeal.

Additionally, the Veteran reported that a friend he served on the USS Kitty Hawk committed suicide on board the ship and the Veteran witnessed the medical personnel removing the body.  The Veteran reported serving aboard the USS Kitty Hawk from December 1994 to September 1995.  It does not appear that ships logs for this period were requested and reviewed.

Accordingly, the case is REMANDED for the following action:

1. The Veteran's complete Social Security Administration  disability file should be obtained, including any pertinent claim for benefits, the Social Security Administration  decision, any List of Exhibits associated with the decision, and copies of all of the medical records upon which any decision concerning the Veteran's entitlement to benefits was based.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  The RO/AMC should attempt to request ships logs from the USS Kitty Hawk from December 1994 to September 1995 with respect to any suicide attempts during this period.  If these records cannot be obtained, a letter stating such should be placed in the claims file.

3.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his acquired psychiatric disorders other than PTSD, including obsessive compulsive disorder, anxiety disorder and depressive disorder.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.  The RO/AMC should also obtain any outstanding VA medical records dated from March 2010 to the present.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After the above development has been completed and all outstanding treatment records and SSA disability records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine whether the Veteran has an acquired psychiatric disorder, other than PTSD, that is related to his military service.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and his lay statements and assertions.  

The examiner should state whether it is at least as likely as not that the Veteran's current acquired, psychiatric disorder(s), other than PTSD, is  related to his military service, including exposure to a traumatic event therein. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

All opinions expressed should be accompanied by supporting rationale.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

